Citation Nr: 0103148	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-33 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The appellant served with the Massachusetts Army National 
Guard from February 1980 to December 1981, with one period of 
active duty for training (ACDUTRA) from April 7, 1980 to 
August 26, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
allergic asthma and for rhinitis.  In October 1996 the Board 
remanded this matter to the RO for further evidentiary 
development.  For reasons more fully explained below, the 
Board finds that this matter must again be remanded.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The appellant has contended that his asthma and rhinitis were 
incurred during his period of ACDUTRA in 1980 as a result of 
exposure to toxic gases.  In a June 1980 treatment record it 
was noted that the appellant had a chief complaint of asthma, 
and it was "so noted" on his entrance examination.  Service 
medical records also show that the appellant was treated for 
an upper respiratory infection during his period of ACDUTRA.  
On a service medical examination in September 1981 it was 
noted that he had bronchial asthma.  The appellant was 
physically disqualified from service in December 1981 due to 
asthma.  VA treatment records show treatment for asthma in 
1992, and on VA examination in April 1993 the diagnoses were 
allergic asthma and rhinitis.  

The Board also notes that the appellant testified that he 
first received treatment for his respiratory problems after 
service from Dr. Reed Coleman in Rhode Island and that he had 
also been treated at Beth Israel Hospital for breathing 
related difficulties.  In November 1996 the RO sent a letter 
to the appellant advising him to complete and return the VA 
Form 21-4142 (Authorization for Release of Information) for 
Dr. Coleman and Beth Israel Hospital.  It appears that the 
appellant did not respond to this request.  In light of the 
new law, however, the RO should again attempt to obtain these 
records, with assistance from the appellant.  In that regard, 
the appellant is advised that "the duty to assist is not 
always a one-way street.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  On remand, the RO should also ensure that complete 
treatment records have been obtained from the Bedford VA 
Medical Center.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain complete VA treatment records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he submit the names and 
addresses of all health care providers, VA 
or private, who have treated him for his 
asthma and rhinitis both prior to after 
service.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from the Bedford  VAMC, 
as well as complete treatment records from 
Dr. Coleman and Beth Israel Hospital.

2.  The appellant should then be afforded 
a VA respiratory examination to determine 
the nature and probable etiology of his 
asthma and rhinitis.  The claims folder, 
including any additional treatment 
records associated with the file, must be 
available for review by the examiner 
prior to evaluating the appellant.  The 
examiner should express an opinion as to 
whether the appellant's asthma was 
initially manifested during service, or 
if it existed prior to service whether it 
increased in severity, beyond the natural 
progression of the condition, during his 
period of ACDUTRA.  If the veteran is 
determined to have chronic rhinitis, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
the rhinitis is related to the 
respiratory problems for which he was 
treated during his period of ACDUTRA.  
The examiner should explain the rationale 
for any opinion(s) expressed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Following the completion of all 
development, the RO should review the 
appellant's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


